                            United States District Court
                                      for the
                            Southern District of Florida

Luis La-Casse, Plaintiff,               )
                                        )
v.                                      ) Civil Action No. 19-cv-21270-RNS
                                        )
Mark S. Inch, Defendant                 )
     Order Adopting Magistrate Judge’s Report And Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2019-02 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On October 15, 2019, Judge Reid issued a report,
recommending that the Plaintiff’s motion for leave to appeal in forma pauperis
(ECF No. 10) be denied. (Report of Magistrate, ECF No. 12.) On October 29,
2019, the Petitioner filed his objections to the Magistrate Judge’s Report. (ECF
No. 13.)
       The Court has considered Judge Reid’s report, the Petitioner’s objections,
the record, and the relevant legal authorities. The Plaintiff raises new
arguments not raised in its motion before the Magistrate Judge. In exercising
its discretion, this Court will not consider new arguments not presented to the
Magistrate Judge. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009)
(“We conclude that the district court has broad discretion in reviewing a
magistrate judge’s report and recommendation, and therefore, the district court
did not abuse its discretion in declining to consider [the] timeliness argument
that was not presented to the magistrate judge.”). Accordingly, the Court
affirms and adopts Judge Reid’s report and recommendation (ECF No. 12).
The Court denies the Plaintiff’s motion for leave to appeal in forma pauperis.
(ECF No. 10.)
       Done and ordered, at Miami, Florida, on December 12, 2019.

                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
